                                                                                                                      E-FILED
                                                                                   Wednesday, 14 November, 2018 12:16:50 PM
                                                                                                 Clerk, U.S. District Court, ILCD

                                                       UNITED STATES DISTRICT COURT
                                                       CENTRAL DISTRICT OF ILLINOIS

TIMOTHY SAMUELL,                                                     )
  Plaintiff,                                                         )
                                                                     )
      vs.                                                            )       No. 18-1060
                                                                     )
JEFF STANDARD, et. al.,                                              )
   Defendants                                                        )

                                                               MERIT REVIEW ORDER

              Plaintiff filed a complaint pursuant to 42 U.S.C. §1983 followed by a motion for

leave to amend his complaint. [1, 12]. Plaintiff’s motion for leave to amend is granted

pursuant to Federal Rule of Civil Procedure 15. [12].

              This cause is before the Court for merit review of the Plaintiff’s amended

complaint. The Court is required by 28 U.S.C. §1915A to “screen” the Plaintiff’s

amended complaint, and through such process to identify and dismiss any legally

insufficient claim, or the entire action if warranted. A claim is legally insufficient if it

“(1) is frivolous, malicious, or fails to state a claim upon which relief may be granted; or

(2) seeks monetary relief from a defendant who is immune from such relief.” 28 U.S.C.

§1915A.

              Plaintiff, a pro se prisoner, claims Defendants Fulton County Sheriff Jeff

Standard, Deputy Sheriff Tim Harper, Unknown Deputies,1 and Unknown Healthcare

Providers violated his constitutional rights.


                                                            
1
  While Plaintiff does not include “unknown deputies” in the list of Defendants in his amended complaint, Plaintiff
did include the John Doe Defendants in his original complaint and Plaintiff makes reference to unknown deputies in
the body of his amended complaint.

                                                                         1
              Plaintiff says on November 24, 2015, an unknown Fulton County Sheriff’s

Deputy kicked in his door in connection with “an alleged domestic disturbance.” (Amd.

Comp., [12], p. 2).2 Plaintiff alleges the Deputy called for backup and told Plaintiff to get

on the floor. However, before Plaintiff could comply, the deputy deployed his taser.

              Defendant Deputy Tim Harper then entered the residence with two other

deputies. An unknown deputy told Defendant Harper to tase Plaintiff again because

Plaintiff “couldn’t get my hands close enough together to get handcuffs on me.” (Amd.

Comp., [12], p. 2). Plaintiff claims he told the officers he was unable to get his hands

any closer due to rotator cuff surgery.

              Plaintiff claims an unknown deputy then tased Plaintiff in the hip and thigh

causing him to fall. A short time later, Defendant Harper then tased Plaintiff a third

time “close to the heart and I passed out.” (Amd. Comp., [12], p. 3).

              Plaintiff told the officers he was having a heart attack when they placed him in a

police vehicle, but the officers took Plaintiff to the Fulton County Jail. Plaintiff also told

unknown medical staff he was having a heart attack, but they refused any treatment.

              Plaintiff has attached a document to his amended complaint from the Fulton

County Sheriff noting the medical files include only one sick call request from Plaintiff



                                                            
2
  The Court notes Plaintiff is now incarcerated at Hill Correctional Center serving a sentence for Domestic
Battery. See https://www2.illinois.gov/idoc/Offender/Pages/InmateSearch.aspx (last visited on November 13, 
2018). 

 


                                                               2
dated March 3, 2016 in which Plaintiff asked for a special diet. (Amd. Comp., [12], p.

10). There were no records of sick call requests relating to heart problems.

              Nonetheless, Plaintiff says he “continues to live with severe and debilitating pain

in his shoulder, and was diagnosed with (a) congenital heart defect and valvular-heart

disease.” (Amd. Comp., [12], p. 3). Plaintiff claims if his conditions had been diagnosed

at the time he complained of a heart attack, “he could have been diagnosed earlier and

put on medication so he would not have to endure open heart surgery.” (Amd. Comp.,

[12], p. 3).

              Plaintiff does not allege he had heart surgery. Plaintiff also does not allege either

of his heart conditions are in any way related to the use of the taser. By definition, an

individual is born with a congenital heart defect and heart valve disease can also be

present at birth.3 Signs and symptoms of either condition may not occur until later in

life. The fact that Plaintiff believes his complaints on November 24, 2015 might have led

to earlier detection of unrelated conditions does not state a constitutional violation.

              In addition, Plaintiff does not clearly reference a shoulder injury which occurred

as a result of the taser.

              Finally, Plaintiff claims unknown medical Defendants failed to provide treatment

for the “wounds” he received from the “taser darts.” (Amd. Comp., [12], p. 3). Plaintiff

does not provide any further information. Therefore, it is unclear what wounds he



                                                            
3See https://www.mayoclinic.org/diseases-conditions/heart-valve-disease/symptoms-causes/syc-
20353727 (last visited Nov. 13, 2018): see also https://www.mayoclinic.org/diseases-conditions/adult-
congenital-heart-disease/symptoms-causes/syc- (last visited Nov. 13, 2018).

                                                               3
suffered and what treatment he needed. Plaintiff has not clearly stated that he suffered

from a serious medical condition.

       Plaintiff has adequately alleged Defendant Deputy Harper and unknown other

deputies used excessive force against him when they continued to deploy a taser when

Plaintiff was not resisting arrest. Plaintiff claims his excessive force allegation is stated

against the Defendants in their official capacities, but his complaint alleges only

individual capacity claims. In addition, Plaintiff has not articulated a claim against

Sheriff Standard because Plaintiff has not alleged the Sheriff was directly involved in

the alleged incident. See Ali v. West, 2017 WL 176304, at *3 (E.D.Wis. Jan. 17,

2017)(“[b]ecause personal involvement is required for liability to attach, the respondeat

superior doctrine—supervisor liability—is not applicable to Section 1983 actions.”);

Sanville v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001)(“The doctrine of respondeat

superior does not apply to § 1983 actions..”).

       Nonetheless, while Plaintiff has articulated an excessive force claim, it is clear

from the face of his complaint that this claim is barred by the statute of limitations

period. Section 1983 does not contain an express statute of limitations, so federal courts

borrow the statute of limitations from the state in which the alleged violation occurred.

Wilson v. Garcia, 471 U.S. 261, 276 (1985); Ashafa v. City of Chicago, 146 F.3d 459, 461 (7th

Cir. 1998). In Illinois, the limitations period for § 1983 cases is two years. Kalimara v.

Illinois Dep't of Corrections, 879 F.2d 276, 277 (7th Cir. 1989): see also Webb v. Webb, 2018

WL 910487, at *3 (S.D.Ill. Jan. 25, 2018)(statute of limitations is not tolled if allegation



                                                 4
alleged excessive force during arrest even if plaintiff was incarcerated at the time he

filed his complaint.)

       In this case, Plaintiff alleges the Defendants used excessive force on November

24, 2015. Therefore, Plaintiff was required to file his lawsuit on or before November 24,

2017. Plaintiff did not file his initial complaint until February 12, 2018. Therefore,

Plaintiff’s claims are barred by statute of limitations.

       IT IS THEREFORE ORDERED:

       1) Plaintiff’s motion for leave to amend is granted pursuant to Federal Rule of

       Civil Procedure 15. [12].

       2) Pursuant to the Court’s review of Plaintiff’s amended complaint, any claims

       relevant to November 24, 2015 are barred by the two year statute of limitations

       period. Therefore, Plaintiff’s case is dismissed in its entirety.

       3) Plaintiff has paid the filing fee in full. No further deductions should be taken

       for payment of the initial filing fee.

       4) If the Plaintiff wishes to appeal this dismissal, he may file a notice of appeal

       with this court within 30 days of the entry of judgment. Fed. R. App. P. 4(a). A

       motion for leave to appeal in forma pauperis MUST set forth the issues the Plaintiff

       plans to present on appeal. See Fed. R. App. P. 24(a)(1)(C). If the Plaintiff does

       choose to appeal, he will be liable for the $505 appellate filing fee irrespective of

       the outcome of the appeal.

Entered this 14th day of November, 2018.



                                                5
            s/ James E. Shadid

    _________________________________________
                JAMES E. SHADID
          UNITED STATES DISTRICT JUDGE




 




                        6
